Citation Nr: 0810752	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to an initial increased rating for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1974 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  Specifically, in a July 2002 
decision, the RO denied service connection for left knee and 
low back disabilities.  

In June 2004, the Board remanded the veteran's left knee 
claim to the RO for further evidentiary development.  In 
addition, the Board denied service connection for a low back 
disability.  The veteran appealed the Board's denial of his 
low back claim to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2005, the Court 
granted a Joint Motion For Remand (Joint Motion) and, in so 
doing, vacated the Board's denial of this issue and remanded 
the matter to the Board for additional evidentiary 
development.  In March 2006, the Board remanded the veteran's 
low back claim to the RO for further evidentiary development 
consistent with the Joint Motion.  

By a September 2006 rating action, the RO granted service 
connection for patellofemoral syndrome of the right knee and 
awarded a 10 percent evaluation for this disability, 
effective from April 2003.  Following receipt of notification 
of that decision, the veteran perfected a timely appeal with 
respect to the rating initially assigned to his 
service-connected right knee disability.  

A complete and thorough review of the claims folder indicates 
that the development requested in the June 2004 and March 
2006 remands has been completed.  In March 2007, the RO 
continued to deny the claims for service connection for left 
knee and low back disabilities.  In October 2007, the veteran 
presented testimony before the undersigned Veterans Law Judge 
at the RO.  The veteran's claims folder has been returned to 
the Board for further appellate review of the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran did not exhibit a left knee disability in 
service or arthritis of this joint within one year of 
separation from service, and no diagnosed left knee disorder 
is associated in any way with his active military duty.  

2.  The veteran did not exhibit a low back disability in 
service or arthritis of his lumbar spine within one year of 
separation from service, and no diagnosed low back disorder 
is associated in any way with his active military duty.  

3.  The service-connected patellofemoral syndrome of the 
right knee is manifested by complaints of an aggravating 
pain, tenderness, swelling, crepitus, stiffness, limitation 
of motion, instability, and weakness which require the use of 
a brace (except during flare-ups of gout, which cause pain) 
and by an antalgic gait but also by objective evaluation 
findings of normal extension, no worse than 125 degrees 
limitation of flexion, and no additional limitation of 
flexion or extension on repetitive use, instability, 
dislocation, subluxation, or locking.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
service, and arthritis of this joint may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  A low back disability was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.  The criteria for an initial disability rating greater 
than 10 percent for patellofemoral syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 3.59, 4.71a, Diagnostic Codes 5003, 
5014, 5260, 5261  (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a May 2001 letter in the present case, the RO provided the 
veteran with the criteria for his service connection claims.  
Additionally, the correspondence notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "any additional 
information or evidence that . . . [he] want[ed] . . . [the 
agency] to try to get for . . . [him]."  An August 2004 
letter reiterates this notification for the veteran's left 
knee claim in particular.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

A March 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed in the following decision, the Board 
finds that the evidence of record does not support a grant of 
the veteran's service connection claims.  Consequently, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the service connection claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, only the May 2001 letter (and not the August 2004 and 
March 2006 correspondence) was issued prior to the initial 
denial of his service connection claims in July 2002.  In any 
event, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, in March 2007, the service 
connection issues were readjudicated, and a supplemental 
statement of the case (SSOC) was issued.  Consequently, the 
Board finds that nothing about the evidence or any response 
to the RO's notification suggests that the service connection 
claims adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  The veteran 
has been accorded pertinent VA examinations.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in a statement received at the RO in December 2007, the 
veteran admitted that he had no additional medical evidence 
to submit.  Consequently, the Board will proceed to 
adjudicate the following service connection claims on appeal, 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

1.  Left Knee

Throughout the current appeal, the veteran has asserted that 
he sustained repeated trauma to his left knee as a result of 
his in-service responsibilities as a parachuter, including 
one incident in particular in which the platform on which he 
stepped broke and he was slammed against the airplane.  He 
describes continued pain in this joint since service.  See, 
e.g., May 2003 hearing transcript (2003 T.) at 1-7 & October 
2007 hearing transcript (2007 T.) at 4-5, 8-12.  Family, 
friends, and co-workers have submitted statements in which 
they discuss their observations of the veteran's left knee 
problems since shortly after he returned home from military 
duty.  

Service medical records are negative for complaints of, 
treatment for, or findings of a left knee disability.  At the 
March 1976 separation examination, the veteran denied ever 
having experienced a "trick" or locked knee.  The 
examination demonstrated that the veteran's lower extremities 
were normal.  

A post-service medical record dated in September 2000 
reflects the veteran's complaints of left knee pain.  In 
August 2001, he underwent an arthroscopy with arthroscopic 
debridement, partial lateral meniscectomy, and chondroplasty 
of the medial femoral condyle of the left knee.  The 
post-operative diagnosis was characterized as a degenerative 
tear of the lateral meniscus, severe chondromalacia, and 
denudation of the cartilage on the medial condyle with a 
corresponding area of chondromalacia of the tibial plateau 
and synovitis of the left knee joint.  Subsequent medical 
records reflect continued treatment for, and evaluation of, a 
left knee disability variously diagnosed as probable patellar 
tendonitis, early osteoarthritis, status post medial 
meniscectomy, and chondromalacia.  [Although X-rays taken of 
the veteran's left knee in March 2006 showed moderate 
narrowing of the patellofemoral joint space and mild 
narrowing of the medial femorotibial joint space without 
associated degenerative changes, the VA joints examination 
subsequently conducted in November 2006 provided a diagnosis 
of post-traumatic degenerative joint disease of the left knee 
and status post arthroscopic debridement with residuals.]  

At several outpatient treatment sessions conducted during the 
current appeal, the veteran has reiterated his assertions 
that he had sustained an in-service injury to his left knee.  
Specifically, at a January 2001 VA outpatient treatment 
session, the veteran described chronic knee pain since the 
1970s.  At a March 2001 VA outpatient treatment session, he 
complained of left knee pain approximately "10 years after a 
parachute injury . . . [that] . . . slammed [his knee] into a 
wall."  At an October 2004 outpatient treatment session, he 
reported injuring his left knee in a parachute accident in 
February 1975.  The examiner assessed status post medial 
meniscectomy, including early osteoarthritis, of the left 
knee and concluded that this disability "is likely to be 
related to his [the veteran's] . . . [service-connected] 
injury."  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Significantly, as the 
Board has discussed in this decision, despite the veteran's 
assertions of continued knee pain since an in-service knee 
injury, service medical records are negative for treatment 
for any such symptoms.  Further, post-service medical records 
first reflect treatment for left knee pain in September 2000 
and a diagnosis of a left knee disability in August 2001, 
many years after his separation from active military duty.  
As such, the Board does not find the October 2004 physician's 
statement (as to any potential association between the 
veteran's current left knee pathology and his active military 
duty) to be probative.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); & 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (in which the 
Court held that medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self-reported and inaccurate history).  

In this regard, the Board notes that, following a review of 
the claims folder and an examination of the veteran's left 
knee in November 2006, a VA examiner diagnosed post-traumatic 
degenerative joint disease of the left knee and status post 
arthroscopic debridement with residuals (including slight 
limitation of motion with some pain and minimal crepitus).  
Significantly, the examiner was unable to associate this 
disability with the veteran's active military duty.  In 
support of this conclusion, the examiner referenced the lack 
of documentation of a left knee injury in the service medical 
records, the absence of left knee pathology at the service 
separation examination, and the presence of an initial 
diagnosis of a left knee disability many years thereafter.  

The fact remains that the claims folder in the present case 
contains no competent evidence associating the veteran's 
diagnosed left knee disability with his active military 
service.  Based on such evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for a left knee 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

2.  Low Back

Throughout the current appeal, the veteran has asserted that 
his in-service duties as a parachuter caused repeated trauma 
to his low back.  In particular, he described one occasion 
when, in 1975, he attempted to jump out of an airplane, the 
platform on which he was standing broke, and wind threw him 
against the airplane.  He also maintains that in 1974 he 
slipped and fell in a bathroom and re-injured his low back.  
He describes continued low back pain since service.  See, 
e.g., May 2003 T. at 1-7 & 2007 T. at 4-8.  Family, friends, 
and co-workers have submitted statements in which they 
discuss their observations of the veteran's low back problems 
since shortly after he returned home from military duty.  

According to the service medical records, the veteran was 
treated on several occasions in December 1974 for mild lumbar 
strain.  He denied having any history of trauma.  In March 
1976, he sought treatment for back pain after falling in the 
shower.  A physical examination was positive for tender 
musculature of the right buttock.  A bruise was assessed.  At 
the separation examination conducted one week later in March 
1976, the veteran denied ever having experienced recurrent 
back pain.  That examination demonstrated a normal spine.  

Post-service medical records reflect treatment for, and 
evaluation of, a low back disability variously diagnosed as 
low back pain, lumbar strain, chronic lumbosacral strain, 
lumbar radiculopathy, mild sensory motor polyneuropathy, as 
well as degenerative disc disease at L4-L5 and L5-S1 with 
stenosis at L4-L5 and a herniated nucleus pulposus at left 
L5-S1, since December 1987.  The veteran underwent lumbar 
fusions in July 2004 and March 2006.  

According to a December 1987 report, the veteran had twisted 
his back while carrying a piano down stairs at work in August 
1987.  Also, a non-VA medical record dated in February 2001 
indicates that, while driving a dump truck in 1991, the 
veteran hit the ceiling of the vehicle and was diagnosed with 
three bulging discs.  

Without attempting to differentiate between any current low 
back symptomatology associated with these post-service 
injuries and that which may be related to service, the Board 
has considered solely the question of whether the veteran's 
currently diagnosed low back disability is related to the 
in-service episodes of low back pain.  In so doing, the Board 
finds that the claims folder simply contains no competent 
evidence associating the veteran's currently diagnosed low 
back disability with the in-service episodes of low back 
pain.  Recently, in May 2006, the veteran underwent a VA 
examination of his spine.  Following a review of the claims 
folder and an examination of the veteran's low back at that 
time, the examiner diagnosed degenerative disc/joint disease 
of the lumbosacral spine and status post fusion X2, with 
residuals (including limitation of motion with stiffness as 
well as "quite reduced" and atrophied musculature in the 
buttocks).  Significantly, the examiner expressed his opinion 
that this disability is not associated with the in-service 
episodes of low back pain.  In support of this conclusion, 
the examiner cited the lack of chronicity of low back 
symptomatology during service and for many years thereafter.  
The claims folder contains no medical opinion refuting the 
conclusion set forth by the May 2006 VA examiner.  

The fact remains that the claims folder in the present case 
contains no competent evidence associating the veteran's 
diagnosed low back disability with his active military 
service.  Based on such evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for a low back 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Initial Increased Rating Claim For Service-Connected 
Right Knee Disability

A.  Duties To Notify And To Assist

As noted in the previous portion of this decision, on 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
Court recently held, for example, that such notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and effective date are 
assigned, and the claimant files an appeal as to the 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006) (in which the Court held that, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the September 2006 grant of service connection for 
patellofemoral syndrome of the right knee, the veteran 
perfected a timely appeal with respect to the assignment of 
the initial 10 percent rating for that disability.  
Consequently, no section 5103(a) notice is required for the 
veteran's increased rating claim.  [As section 5103(a) no 
longer applies to the veteran's appeal-e.g., his initial 
increased rating claim-the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).]  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications (including the September 
2006 notification of the rating decision promulgated earlier 
that month as well as a March 2007 statement of the case) 
that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic codes), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  The veteran 
has been accorded a pertinent VA examination.  There is no 
suggestion on the current record that additional evidence, 
relevant to this matter, exists and can be procured.  
Consequently, the Board concludes that no further evidentiary 
development of the veteran's increased rating claim is 
required.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the September 2006 rating action, the 
RO granted service connection, and awarded a 10 percent 
evaluation effective from April 2003, for patellofemoral 
syndrome of the right knee.  This service-connected 
disability remains evaluated as 10 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

In the present case, the RO has evaluated the 
service-connected patellofemoral syndrome of the veteran's 
right knee, by analogy, as impairment resulting from 
osteomalacia.  According to the relevant diagnostic code, 
osteomalacia is rated based on limitation of motion of the 
affected part(s), as with degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5014 (2007).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

The Board acknowledges that the diagnostic code which rates 
impairment resulting from degenerative arthritis stipulates 
that, in the absence of limitation of motion, a 10 percent 
rating will be assigned with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Id.  
Also, a 20 percent evaluation will be awarded with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  Significantly, however, these 10 percent 
and 20 percent evaluations based on X-ray findings may not be 
utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Note 2 
following Diagnostic Code 5003 (2007).  Clearly, therefore, 
consideration of these provisions may not be given in the 
present case, where the service-connected patellofemoral 
syndrome of the veteran's right knee has been evaluated, by 
analogy, as impairment resulting from osteomalacia.  
38 C.F.R. § 4.71a, Diagnostic Code 5014 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
patellofemoral syndrome of the veteran's right knee requires 
consideration of any associated limitation of motion of his 
right knee joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, 
Diagnostic Code 5003, 5014, 5260, 5261 (2007).  Problems such 
as pain on use must be considered when evaluating the 
veteran's disability.  Specifically, when a diagnostic code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
the service-connected patellofemoral syndrome of his right 
knee is more severe than the current 10% evaluation 
indicates.  In particular, he maintains that his 
service-connected right knee disability is manifested by an 
aggravating pain, tenderness, swelling, crepitus, stiffness, 
limitation of motion, instability, and weakness which require 
the use of a brace (except during flare-ups of gout, which 
cause pain).  See, e.g., 2007 T. at 12, 16-20.  The veteran's 
lay descriptions are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
lay descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Evidence of record does not reflect any inpatient or 
outpatient treatment for the service-connected patellofemoral 
syndrome of the veteran's right knee since April 2003 (the 
effective date of the grant of service connection, and award 
of the 10 percent rating, for this disability).  X-rays taken 
of this joint in March 2006 showed mild narrowing of the 
patellofemoral joint space without associated degenerative 
changes.  

At an August 2006 VA joints examination, the veteran 
complained of right knee pain (which worsens with activity 
and improves with rest), instability, stiffness, weakness, 
limitation of motion, swelling, and tenderness.  A physical 
examination of the veteran's right knee demonstrated an 
antalgic gait, active flexion from zero to 125 degrees (with 
pain from 110 degrees to 125 degrees), passive flexion from 
zero to 135 degrees (with pain from 110 degrees to 
135 degrees), crepitus, and moderate lateral patellar 
displacement but no active or passive limitation of 
extension, instability, dislocation, subluxation, locking, or 
radiographic abnormality.  

As these examination results illustrate, the veteran has 
exhibited limitation of flexion no worse than 125 degrees, as 
well as normal limitation of extension, of his right knee.  
38 C.F.R. § 4.71, Plate II (2007).  Clearly, therefore, a 
disability rating greater than the currently assigned 
evaluation of 10 percent for his service-connected right knee 
disability cannot be awarded based on impairment resulting 
from limitation of motion of this joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 & 5261 (2007) (which require evidence 
of limitation of flexion of the leg to 30 degrees, or 
limitation of extension of the leg to 15 degrees, for the 
assignment of a 20 percent rating).  

In this regard, the Board has considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of the veteran's right 
knee.  See VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the 
leg).  Importantly, however, as the Board has noted, a recent 
examination of the veteran's right knee has shown normal 
extension and no worse than limitation to 125 degrees of 
flexion of this joint.  As such, separate compensable 
evaluations, based upon objective findings of limitation of 
flexion and limitation of extension of the veteran's right 
knee are not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 & 5261 (2007).  

Further, throughout the current appeal, the veteran has 
repeatedly complained of right knee pain.  In addition, he 
has asserted that, due to his service-connected right knee 
disability, he is unable to stand longer than 10 minutes or 
to walk more than 1/4 mile to 1 mile.  He describes weekly 
severe flare-ups of his right knee symptomatology (involving 
increased limitation of motion as well as effusion), and a 
recent VA examination of his right knee confirms pain on 
motion of this joint.  Importantly, however, such evaluation 
also showed no additional limitation of flexion or extension 
on repetitive use, instability, dislocation, subluxation, or 
locking.  While the examiner concluded that the veteran's 
right knee pathology causes severe exercise and sports 
activity limitations, the doctor also found that such 
symptomatology results in only mild dressing impairment 
(e.g., in putting on shoes) and no restriction in feeding, 
bathing, toileting, or grooming activities.  

Based on these evaluation findings, the Board concludes that 
the currently assigned 10 percent rating for the 
service-connected patellofemoral syndrome of the veteran's 
right knee adequately portrays the functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of this joint.  See Deluca, 8 Vet. App. 
at 204-207.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260 & 5261 (2007).  

Moreover, at the recent VA examination, the veteran denied 
experiencing any episodes of dislocation, subluxation, or 
locking in his right knee.  As such, a separate compensable 
rating based upon impairment resulting from recurrent 
subluxation or lateral instability of the right knee is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007) and VAOPGCPREC 9-2004 (Sept. 2004).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of an aggravating 
pain, tenderness, swelling, crepitus, stiffness, limitation 
of motion, instability, and weakness of his right knee, the 
recent examination of this joint has provided no more than 
mild findings.  Under these circumstances, therefore, a basis 
upon which to assign a disability rating greater than the 
currently assigned evaluation of 10 percent for the 
service-connected patellofemoral syndrome of the right knee 
has not been presented.  The veteran's appeal for an 
increased rating for this service-connected disability must, 
therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the service-connected patellofemoral syndrome of 
the veteran's right knee has not resulted in marked 
interference with employment and has not required frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
the service-connected patellofemoral syndrome of the right 
knee has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected right knee disability for any time during 
the current appeal.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied.  

An initial disability rating greater than 10 percent for 
patellofemoral syndrome of the right knee is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


